                8:20-mj-00512-SMB Doc # 1 Filed: 11/02/20 Page 1 of 4 - Page ID # 1

AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                    for the
SEALED                                                   District of Nebraska

                  United States of America                             )
                             v.                                        )
                                                                       )       Case No.    a:20MJ512
                                                                       )
                                                                       )
                   CHANDLERJ.TUTTLE                                    )
                                                                       )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  October       2020                in the county of               Knox            in the
                       District of ___N_e _ b_ra_s_ka_ ___ , the defendant(s) violated:
            Code Section                                                          Offense Description
18 U.S.C.§ § 113(a)(6) & 1153                  Assault resulting in serious bodily harm




         This criminal complaint is based on these facts:
 See Attached Affidavit




         "1 Continued on the attached sheet.




D Sworn to before me and signed in my presence.
� Sworn to before me by telephone or other reliable
  electronic means.

Date: 11/2/2020
                                                                                                   Judge's signature

City and state:                         Omaha, Nebraska                                   Michael D.Nelson, U.S.Magistrate
                                                                                                 Printed name and title
    8:20-mj-00512-SMB Doc # 1 Filed: 11/02/20 Page 2 of 4 - Page ID # 2




          Complaint for CHANDLER JOSEPH TUTTLE Arrest Warrant

   I, Jeffrey Howard, being first duly sworn, hereby depose and state as follows:

1. I am a Special Agent with the Federal Bureau of Investigation (FBI), and have been so
   employed since January 31, 1999. Since July 2, 2007, I have been assigned to the Omaha,
   Nebraska, FBI Division. In the course of my official duties I am charged with the
   investigation of crimes occurring on the Indian Reservations of Nebraska, including the
   Santee Indian Reservation, located in Knox County, Nebraska, within the District of
   Nebraska.

2. The facts in this affidavit come from information obtained from my investigation, from
   my training and experience, and information obtained from other law enforcement agents
   and witnesses. This affidavit is intended only to show that there is sufficient probable
   cause for the requested warrant and does not set forth all of my knowledge about this
   matter.

3. Based on my training and experience and the facts, as set forth in this affidavit, there is
   probable cause to believe that Chandler Joseph Tuttle (hereinafter “Tuttle”), a Native
   American male, has committed a violation of Title 18 U.S.C § 113(a)(6) & 1153, Assault
   Resulting in Serious Bodily Injury in Indian Country.

                                      PROBABLE CAUSE

4. On October 25, 2020, Officer Will Blevins, (hereinafter “Officer Blevins”), Santee Sioux
   Nation Police Department, contacted the FBI to advise of an assault that occurred on
   October 25, 2020, on the Santee Sioux Nation Indian Reservation. Rebecca Lynn Tuttle,
   (hereinafter “Rebecca”), an enrolled member of the Santee Sioux Nation, was attacked by
   her son, at their shared residence, 209 Redwing Street, Santee Sioux Nation Indian
   Reservation, Niobrara, Nebraska 68760.

5. Tuttle is a Native American male, date of birth March 21, 2001, and an enrolled member
   of the Santee Sioux Nation, according a certificate of Indian blood provided by the tribal
   enrollment officer, Roberta Redwing, on October 30, 2020.

6. According to an NCIC (National Criminal Information Computer) check conducted on
   October 29, 2020, Tuttle has no criminal history. According the Kim Redwing, the
   Santee Sioux Nation Tribal Court clerk, Tuttle has no tribal criminal history other than a
   pending Minor in Possession of Alcohol charge.

7. Officer Blevins responded to the assault and documented in his police report dated
   October 25, 2020, that he was dispatched to 209 Redwing Street, regarding an assault on
   Rebecca Tuttle by her son Chandler Tuttle and people at the residence were holding
   Tuttle down. Upon his arrival Blevins found Tuttle being held down. Blevins attempted
   to calm Tuttle and when Tuttle continued to fight, Blevins deployed his Taser to gain
   control of Tuttle. Tuttle then threatened to assault, kill, and blow a hole in Blevins’ head.



                                             1
  8:20-mj-00512-SMB Doc # 1 Filed: 11/02/20 Page 3 of 4 - Page ID # 3




    Even when handcuffed Tuttle continued to fight and make threats and was Tased again.
    Blevins observed Tuttle to be intoxicated. At one point, Tuttle told Blevins, "I didn't
    mean to hit my mom like that." Tuttle later spontaneously told Blevins, "I did
    everything" and "I did it all."

8. It was further reported to Blevins by ambulance personnel that Rebecca might have
    sustained a broken finger, a broken shoulder, a possible concussion and possibly a broken
   jaw in the assault. Rebecca was transported to Avera Sacred Heart Hospital in Yankton,
    South Dakota for treatment.

9. On October 30,2020, Rebecca Tuttle was interviewed by your affiant. Rebecca stated
   that Chandler Tuttle became angry with Rebecca when she told Tuttle he could not drink
   at the house with his friends. Rebecca stated Tuttle began swinging on her with his fists
   while she was in her bed and struck her at least five or six times in the face, shoulder, and
   back. Rebecca was observed to have bruising to both eyes, her right shoulder, and red
   marks on her back. Rebecca was also observed to have a swollen and bent right index
   finger. Rebecca stated this was a result of Rebecca attempting to protect herself from the
   blows from Tuttle's fist. Rebecca said the finger was diagnosed as dislocated and she
   would require surgery to insert pins on November 2,2020. Rebecca rolled over onto her
   stomach on her bed to protect her face during the assault. Rebecca at one pointed texted
   her niece and daughter for help stating Tuttle was assaulting her.

10. On November 1,2020, Tuttle was contacted telephonically at the Wagner BIA Jail in
    Wagner, South Dakota. Tuttle was read an FD-395 Advice of Rights form but requested a
    lawyer. The conversation was then terminated.



                                     CONCLUSION

11. Your Affiant has probable cause to believe that on or about October 25, 2020, in Santee,
    Nebraska, within the exterior boundaries of the Santee Sioux Nation Indian Reservation,
    Tuttle committed a violation of Title 18 U.S.C § 113(a)(6) & 1153, Assault Resulting in
    Serious Bodily Injury in Indian Country.

12. It is requested an arrest warrant be issued for CHANDER JOSEPH TUTTLE.

                                                        Respectfully   submitted,




                                                        Jeffrey
                                                        Special  gent
                                                        Federal Bureau of Investigation




                                            2
               8:20-mj-00512-SMB Doc # 1 Filed: 11/02/20 Page 4 of 4 - Page ID # 4


Sworn to before me by telephone or other reliable electronic means:

Date: November 2, 2020

City and State: Omaha, Nebraska                              _______________________________
                                                             Michael D. Nelson, U.S. Magistrate Judge




                                                   3
